Order entered August 1, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00973-CV

                                RIGGS & RAY, P.C., Appellant

                                                 V.

                              STATE FAIR OF TEXAS, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-16070

                                             ORDER
       By letter filed July 25, 2018, appellee informs the Court that an exhibit admitted into

evidence at a July 21, 2017 trial court hearing is missing from the reporter’s record. That exhibit

is a compact disc containing video excerpts of two legislative hearings. According to appellee,

the court reporter confirmed the video files were transmitted “through the portal with the rest of

the [r]eporter’s [r]ecord,” but a clerk of this Court advised no video files were received.

Appellee states it would like to be able to cite to the missing exhibit in its brief and requests the

Court take appropriate steps to obtain the missing exhibit.

       We construe appellee’s letter as a motion and note the reporter’s record of the July 21st

hearing is missing the exhibit. Accordingly, we GRANT the motion and ORDER Trashuna

Salaam, the court reporter for the July 21st hearing, to file a supplemental reporter’s record
containing the missing exhibit. The supplemental reporter’s record shall be filed no later than

August 10, 2018.

        On our own motion, we EXTEND the deadline for appellee’s brief to September 5, 2018.

        We DIRECT the Clerk of the Court to send a copy of this order to Trashuna Salaam and

the parties.




                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE